Filed 10/28/14 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2014 ND 185







Lawrence A. Hamilton, 

Philip B. Hamilton and Judy H. Casper, 		Plaintiffs and Appellees



v.



Larry G. Woll, Cynthia J. Woll, Tracy J Holiday, 

Robert V. Holiday, Philip Knolyn Hatch II,

Jacki DeMay, R. Craig Woll, Dorothy Jean Griswold,

Russell Rapp, Jeffery R. Carius, Michael Carius, 

Mark S. Rapp, Tandals Farm Inc., James H. Bragg,

Julie K. McKinley, J. Michael Gleason

dba Gleason Land Co., Strata Minerals, Inc.,

Frances A. Hannifin, Alan R. Hannifin,

Desert Partners II L.P., Value Petroleum Inc.,

J. Kyle Jones, Margaret J. Hannifin, 

Fall River Resources, Chatfield Company,

Walter E. Opper, Emma Smart, John M. Schattyn, 

Lloyd S. Schattyn, Noel L. Schattyn Soren, 

Avalon North LLC, Dakota West Energy LLC, 

Ronald Rowland, Lee LaBarre, Terry Aronson, 

Burlington Resources Oil & Gas Company LP; 

Peyton Woll, Jr., Trust dated June 8, 1993, 

Peyton H. Woll, Trustee, Dana G. Woll, 

Successor Trustee; John H. Woll and 

Dorothea E. Woll, Trustees of the 

John & Dorothea Woll Trust Agreement

dated 1-31-90; Helen F. Rapp, Trustee of the

Helen F. Rapp Declaration of Trust dated

8-17-2004; Alvin C. Schopp, Trustee; and all 

other persons unknown claiming any estate

or interest in or lien or encumbrance upon

the property described in the Complaint, 		Defendants



Ronald Rowland, 		Appellant









No. 20140011







Appeal from the District Court of Bowman County, Southwest Judicial District, the Honorable Dann E. Greenwood, Judge.



AFFIRMED.



Per Curiam.



Michael J. Maus, P.O. Box 570, Dickinson, N.D. 58602-0570, for plaintiffs and appellees.



Steven A. Lautt (argued) and Scott M. Knudsvig (on brief), P.O. Box 1000, Minot, N.D. 58702-1000, for appellant.



Hamilton v. Woll

No. 20140011



Per Curiam.

[¶1]	Ronald Rowland appeals from a judgment entered after a bench trial declaring that deeds executed by Finlay Hamilton in the 1950s for certain Bowman County property conveyed royalty interests and not mineral interests and quieting title to the disputed mineral interests to Finlay Hamilton’s descendants, Lawrence Hamilton, Philip Hamilton, and Judy Casper.  
See
 
Hamilton v. Woll
, 2012 ND 238, ¶ 1, 823 N.W.2d 754 (reversing summary judgment and remanding for trial on disputed issues of fact about Finlay Hamilton’s intent).  Rowland argues the district court clearly erred in determining Finlay Hamilton would not have used the term royalty in the deeds if he intended to convey mineral interests and the district court erred in failing to apply North Dakota rules of contract interpretation in interpreting the deeds to convey only royalty interests and not mineral interests.  We affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner